Citation Nr: 0729485	
Decision Date: 09/19/07    Archive Date: 10/01/07

DOCKET NO.  99-11 500A	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Montgomery, Alabama


THE ISSUES

Entitlement to dependency and indemnity compensation based 
upon service connection for the cause of the veteran's death.

Entitlement to dependency and indemnity compensation based 
upon the provisions of Section 1318, Title 38 of the United 
States Code.

Entitlement to dependents' educational assistance pursuant to 
the provisions of Chapter 35, Title 38 of the United States 
Code.


REPRESENTATION

Appellant represented by:	John F. Cameron, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel



INTRODUCTION

The veteran served on active duty from March 1945 to November 
1946 and from September 1950 to November 1953.  He died 
October [redacted], 1998.  The appellant is his widow.

This appeal has been ongoing for many years.  The appeal has 
been the subject of a joint motion for remand approved by the 
United States Court of Appeals for Veterans Claims (Court) 
and two prior Board of Veterans' Appeals (Board) remands.  
The case was also part of a VA-wide stay of adjudication 
involving claims brought under the provisions of 38 U.S.C.A. 
§ 1318, which was lifted in 2007.  In a March 2007 letter, 
the appellant was notified of the lifting of the stay and 
provided with the substance of the new regulations 
promulgated during the stay.

The appellant attended a hearing on appeal in August 2001 
before a Veterans Law Judge who has retired from the Board.  
As she is entitled to a hearing on appeal with the judge who 
renders the final decision on her appeal, the Board offered 
her the opportunity for another hearing by letter of June 
2007, informing her that in the absence of a reply, it would 
be assumed she did not desire another hearing.  No reply has 
been received.  The Board will therefore proceed with final 
appellate review of the appeal.


FINDING OF FACT

The veteran's service-connected schizophrenia was a 
contributory cause of his death.


CONCLUSIONS OF LAW

1.  Dependency and indemnity compensation based upon service 
connection for the cause of the veteran's death is warranted.  
38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2006).

2.  As the appellant is the surviving spouse of a veteran who 
died of a service-connected disability, she is eligible for 
survivors' and dependents' educational assistance.  
38 U.S.C.A. § 3510 (West 2002).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Duties to notify and assist

When an application for benefits is received, VA has certain 
notice and assistance requirements under the law.  See 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  First, proper notice must be 
provided to a claimant before the initial VA decision on a 
claim for benefits and must:  (1) inform the claimant about 
the information and evidence not of record necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004).  Review of the claims file shows 
that the appellant was informed of these elements in a May 
2004 letter.  Although this notice was provided after the 
initial adjudication of the appellant's claim, the Board 
holds that she was not prejudiced by the timing of the notice 
as the appeal has been re-adjudicated subsequent to the 
provision of proper notice.  

The appellant has not been informed of the law governing the 
assignment of disability ratings and the assignment of 
effective dates in reference to the claims adjudicated 
herein.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  However, in light of the disposition reached below, 
the Board holds that no prejudice accrues to her by this 
oversight.  

VA medical records, private medical records, private medical 
opinions, and VA medical opinions have been obtained in 
support of the appellant's claim.  The appellant and her 
attorney have presented written statements in support of her 
claim and she has testified in support of the claim during a 
personal hearing before a Veterans Law Judge.  

All relevant records and contentions have been carefully 
reviewed.  The Board has not identified any further areas of 
inquiry pertinent to the issue resolved in this decision.  
Thus, the Board concludes that VA has satisfied its duties to 
notify and assist, and additional development efforts would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991).  




Standard of review

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. 
§ 7104(a).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Dependency and indemnity compensation based upon service 
connection for the cause of the veteran's death

Dependency and indemnity compensation may be awarded to a 
veteran's surviving spouse, children, or parents for death 
resulting from a service-connected or compensable disability.  
38 U.S.C.A. § 1310.  In order to establish service connection 
for the cause of a veteran's death, the evidence must show 
that a disability incurred in or aggravated by service was 
either the principal cause of death or a contributory cause 
of death.  In determining whether the service-connected 
disability contributed to death, it must be shown that it 
contributed substantially or materially; that it combined to 
cause death; that it aided or lent assistance to the 
production of death.  38 C.F.R. § 3.312.  

During the veteran's lifetime, service connection was in 
effect for schizophrenia, which was granted effective in 
April 1957.  At the time of the veteran's death, a 30 percent 
disability rating was in effect.  This was the only 
disability for which service connection had been granted.

The veteran died on October [redacted], 1998, at the age of 72.  
According to the death certificate, the immediate cause of 
his death was an acute myocardial infarction.  No 
contributing causes of death are listed.  Other medical 
evidence contained in the file, however, reveals that he 
suffered from heart disease and diabetes prior to his death.  

The appellant contends that the veteran's death was caused or 
hastened by his service-connected schizophrenia and that 
service connection for the cause of his death is therefore 
warranted.

Multiple medical opinions on this matter have been obtained.  
Several physicians have opined that schizophrenia did not 
cause heart disease and was not a contributing factor to the 
veteran's heart attack.  It is these opinions upon which the 
RO based its denial.  

Given the complexity of the medical issues involved in the 
appellant's claim the legal analysis in this case necessarily 
involves weighing the many medical opinions of record.  It is 
the responsibility of the Board to review all the evidence of 
record and reach a conclusion by applying the standard of 
review set forth above.  "It is the responsibility of the 
BVA, . . . to assess the credibility and weight to be given 
to evidence." "  Owens v. Brown, 7 Vet. App. 429, 433 
(1995).  

Upon review of all the medical evidence the Board chooses to 
accord greater probative value to the medical opinions which 
support the appellant's contention.  

In particular, a statement from one of the veteran's treating 
physicians contains that doctor's opinion that the veteran's 
chronic problems of stress and anxiety due to his service 
connected schizophrenia adversely affected his hypertensive 
cardiovascular condition and had a material influence in 
accelerating his death.  The physician cited medical treatise 
evidence about how anxiety increases the risk of sudden 
cardiac death and concluded:  

[The veteran's] chronic psychotic condition 
and chronic anxiety and depression resulting 
from his schizophrenic illness over the last 
25 years of his life probably aggravated his 
longstanding hypertensive cardiovascular 
condition and diabetes and probably made him 
less capable of resisting the effects of his 
hypertensive cardiovascular disease and 
diabetes, which conditions both contributed 
materially to his final heart attack and 
death.  Therefore his schizophrenia made him 
more prone to have the final heart attack 
resulting in his death in October 1998.  

Another persuasive and well-supported medical opinion was 
obtained pursuant to the Board's April 2004 remand and was 
authored by a VA physician who reviewed the veteran's claims 
file and his VA medical records, reflecting his medical 
treatment prior to his death.  The physician reviewed 
relevant medical research and cited to several articles which 
demonstrated a statistical connection between schizophrenia, 
heart disease, and diabetes.  One article demonstrated that 
users of typical antipsychotic medication had a fivefold 
higher risk of myocardial infarction and that patients 
treated for schizophrenia had higher rates of new-onset 
diabetes than did the general population.  The physician 
commented that this information was of particular relevance 
to the veteran's case as he had both cardiovascular disease 
and diabetes and he was prescribed both typical and atypical 
antipsychotic medications.  Several other professional 
articles were summarized as well.  The physician concluded 
the opinion with the following:

[I]t is felt that [the veteran's] development 
of diabetes and cardiovascular disease is at 
least as likely as not related to his having 
service-connected schizophrenia.  Since there 
has been shown to be a link between the 
development of cardiovascular disease, 
diabetes and schizophrenia, it is thus felt 
that it is as likely as not that [the 
veteran's] schizophrenia materially 
contributed to his apparently shortened life 
span and to his death by myocardial 
infarction.  

The Board finds these opinions to be persuasive and thus that 
the overall evidence of record supports the appellant's claim 
that the veteran's service-connected schizophrenia was a 
contributory cause of his death under the definition set 
forth at 38 C.F.R. § 3.312.  Service connection for the cause 
of the veteran's death is therefore granted and the appeal 
for dependency and indemnity compensation is granted as well.

Dependency and indemnity compensation based upon the 
provisions of Section 1318, Title 38 of the United States 
Code

As dependency and indemnity compensation has been granted 
based upon a grant of service connection for the cause of the 
veteran's death, the claim under Section 1318 is rendered 
moot.  Section 1318 provides an alternate basis for an award 
of dependency and indemnity compensation and does not provide 
any additional benefit for the appellant.  As the benefit 
sought has already been awarded, no further analysis of the 
1318 claim is required.

Dependents' educational assistance pursuant to the provisions 
of Chapter 35, Title 38 of the United States Code

Based upon the granting of service connection for the cause 
of the veteran's death, the appellant is rendered eligible 
for dependents' educational assistance under Chapter 35, 
Title 38.  See 38 U.S.C.A. § 3510.  She may pursue this 
benefit by submitting an application as described in 
38 U.S.C.A. § 3513 and the implementing regulations.



ORDER

Service connection for the cause of the veteran's death is 
established and entitlement to dependency and indemnity 
compensation is granted.

Eligibility for dependents' educational assistance is 
granted.




____________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


